


FIFTH AMENDMENT TO THE
RUBY TUESDAY, INC. 2005 DEFERRED COMPENSATION PLAN


THIS FIFTH AMENDMENT is made on this 6th day of April, 2011 by Ruby Tuesday,
Inc., a corporation duly organized and existing under the laws of the State of
Georgia (the “Primary Sponsor”).


INTRODUCTION:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. 2005 Deferred
Compensation  Plan (the “Plan”), which was last amended and restated by an
indenture effective as of January 1, 2005 and has been subsequently amended by
the First, Second, Third, and Fourth Amendments thereto; and


WHEREAS, the Primary Sponsor now desires to amend the Plan to provide
flexibility for service crediting of the employees of entities that are parties
to acquisitions with the Primary Sponsor or its affiliates.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective as of
June 1, 2011, by deleting the existing Section 1.26 and substituting therefor
the following:


“1.26  ‘Vesting Service’ means, beginning with an Employee’s most recent date of
hire, the number of successive, twelve-consecutive–month periods during which
the Employee continues to serve as an Employee.  No credit shall be given for
any partially completed twelve-consecutive-month period.
In the event that a Plan Sponsor or an Affiliate acquires assets of another
corporation or entity or a controlling interest of the stock of another
corporation or merges with another corporation or entity and is the surviving
entity, or if an Employee of a Plan Sponsor was previously employed by an entity
that becomes under common control or ownership with the Plan Sponsor, as
determined by the Board of Directors of the Plan Sponsor, then service of an
Employee who was employed by the prior corporation or entity shall be counted in
the manner provided, with the consent of the Primary Sponsor, in resolutions
adopted by the Plan Sponsor which authorizes the counting of such service.


Notwithstanding anything contained herein to the contrary, if a Member ceases to
be an Employee and is subsequently reemployed by a Plan Sponsor, Vesting Service
also shall not include any periods of service prior to such individual’s
reemployment.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Fifth Amendment.




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Fifth Amendment to be
executed on the day and year first above written.


RUBY TUESDAY, INC.


By:  /s/ Samuel E. Beall, III


Title:  Chairman, CEO and President


ATTEST:


By:  /s/ Scarlett May


Title:  VP, General Counsel and Secretary


[CORPORATE SEAL]

